Title: From James Madison to Thomas Jefferson, 11 February 1783
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. Feby. 11th. 1783
Your favor of the 31 of Jany. was safely brought by Mr. Thomson. That of the 7. inst: came by yesterday’s mail. The anecdote related in the first was new to me; and if there were no other key, would sufficiently decypher the implacability of the party triumphed over. In answer to the second I can only say at this time that I feel deeply for your situation: that I approve of the choice you have made among its difficulties, and that every aid which can depend on me shall be exerted to relieve you from them. Before I can take any step with propriety however it will be expedient to feel the sentiments of Congress, and to advise with some of my friends. The first point may possibly be brought about by your letter to the Secy. of F. A. which I suppose came too late yesterday to be laid before Congress, but which will no doubt be handed in this morning.

The time of Congress since you left us has been almost exclusively spent on projects for a valuation of the land, as the fœderal articles require, and yet I do not find that we have got an inch forward towards the object. The mode of referring the task to the States which had at first the warmest & most numerous support seems to be in a manner abandoned; and nothing determinate is yet offered on the mode of effecting it without their intervention. The greatest misfortune perhaps attending the case is that a plan of some kind is made an indispensable preliminary to any other essay for the public relief. I much question whether a sufficient number of States will be found in favor of any plan that can be devised, as I am sure that in the present temper of Congs. a sufficient number cannot who will agree to tell their Constituents that the law of the Confederation cannot be executed, and to propose an amendment of it.
Congress yesterday received from Mr. Adams
several letters dated September not remarkable for any thing unless it be a
display of his vanity, his prejudice against the French Court & his venom against Doctr. Franklin. Other preparations for the post do not allow me to use more cypher at present.
I have a letter from Randolph dated Feby. 1. confirming the death of his aunt. You are acquainted no doubt with the course the estate is to take. He seems disposed in case he can make a tolerable compromise with his Father’s creditors to resign his appt. under the State & go into the Legislature. His zeal for some continental arrangemt. as essential for the public honor & saftety forms at least one of his motives, & I have added all the fuel to it in my power.
My neglect to write to you heretofore has proceeded from a hope that a letter wd. not find you at Baltimore; and no subject has occurred for one of sufft. importance to follow you. You shall henceforward hear from me as often as an occasion presents, until your departure forbids it. The Ladies & Gentlemen to whom I communicated your respects, return them with equal sincerity & the former as well as myself very affectionately include Miss Patsy in the object of them.
I am Dr. Sir Yr. Sincere friend
J. Madison Jr.
